DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
Status of Claims 

1.	In the preliminary amendment filed June 8, 2020, claims 4-8, 10, 11 and 16 have been amended.  Claims 19 and 20 are new.  Now, claims 1-20 are pending.


Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
4.	Claims 1-20 are directed to converting venous blood values to arterial blood values.  The claims are considered certain methods of organizing human activity (including marketing or sales activities or behaviors; business relations).  A concept considered to be certain methods of organizing human activity falls within a subject matter grouping of abstract ideas which the Courts have considered ineligible (certain methods of organizing human activity).  The claims are also considered a mathematical concept (including mathematical relationships, mathematical formulas or equations, and mathematical calculations).  A concept considered to be a mathematical concept falls within a subject matter grouping of abstract ideas which the Courts have considered ineligible (mathematical concepts).  The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
5.	Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, Claims 1-16 and 19-20 are directed to a method including at least one step, claims 17-18 are directed to a system.  Accordingly, the claims fall within the four statutory categories of inventions (a process and a machine) and will be further analyzed under step 2 of the Alice/Mayo framework.
6.            Under step 2A of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.
7.	Regarding representative independent claim 1, the claim sets forth a method comprising:
	a) providing values of measured and/or estimated arterial oxygenation (SO2am, SO2axr, SpO2), 
b) measuring and/or estimating values of blood acid/base status in a blood sample (VBGw», VBGg), the blood sample being obtained from venous blood,
	c) converting the venous blood values by applying a mathematical model for deriving blood acid/base status and oxygenation status into estimated arterial blood values (ABGp), wherein,
d) if a value of measured and/or estimated arterial oxygenation value is below a corresponding venous oxygenation value,
	e) then estimating the said arterial oxygenation value with a replacement value being a function of the corresponding venous oxygenation value.

The above-recited limitations set forth an arrangement where data is received with regard to a patient’s blood.  This arrangement amounts to managing personal behavior.  Such concepts have been considered ineligible methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).

The above-recited limitations set forth an arrangement where data is received with regard to values and measurements and then a conversion is made.  This arrangement amounts to mathematical formulas or equations, and mathematical calculations.  Such concepts have been considered ineligible mathematical concepts  by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).

The independent claims do recite additional limitations:  
A computer 
A processor
	
These additional elements, considered both individually and as an ordered combination, do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  The elements are recited with a high degree of generality, and the specification sets forth the general-purpose nature of the technologies required to implement the invention (emphasis added): 
[0023] In the context of the present invention, it is to be understood that the term ‘converting’ is to be understood in a broad manner, i.e. as including—but not limited to—transforming or calculating from into one number into another number, using for example a computer-implemented data processing system.
[0052] In a third aspect, the invention relates to a computer program product being adapted to enable a computer system comprising at least one computer having data storage means in connection therewith to control a system according to the second aspect of the invention.

Clearly, the disclosed invention is intended to be implemented using known, existing and generic hardware. Thus, given this generality with which the additional technological elements are recited and disclosed, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.

Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea).  In the instant case, the additional elements (recited above) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  Receiving data and analyzing data equates to receiving information over a network. Receiving or transmitting data over a network have been repeatedly considered well-understood, routine, and conventional activity by the Courts (See MPEP 2106.05(d)).   Additionally, the Examiner again directs applicant to the portions of the present specification reproduced above, which further emphasize the conventional nature of the operating environment of the present invention.  Accordingly, the Examiner asserts that the additional elements, considered both individually, and as an ordered combination, do not provide an inventive concept, and the claim is ineligible for patent.
  	Independent claim 17 and the dependent claims 2-16 and 18-20, merely represent embellishments to the abstract idea and do not confer eligibility on the claimed invention.  



Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
The following features of the claims would be allowable if rewritten to overcome the 35 U.S.C. 101 rejection:
a) providing values of measured and/or estimated arterial oxygenation (SO2am, SO2ae, SpO2), 
b) measuring and/or estimating values of blood acid/base status in a blood sample (VBGm, VBGe), the blood sample being obtained from venous blood,
c) converting the venous blood values by applying a mathematical model for deriving blood acid/base status and oxygenation status into estimated arterial blood values (ABGp), wherein, 
d) if a value of measured and/or estimated arterial oxygenation value is below a corresponding venous oxygenation value,
e) then estimating the said arterial oxygenation value with a replacement value being a function of the corresponding venous oxygenation value.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	AUTOMATIC LUNG PARAMETER ESTIMATOR FOR MEASURING OXYGEN AND CARBON DIOXIDE GAS EXCHANGE (US 20130345572 A1) teaches determining two or more respiratory parameters relating to an individual and a method for determining two or more respiratory parameters relating to an individual by means of the device. The disclosed device and method may be used in an individual suffering from pulmonary gas exchange problems relating to gas exchange of oxygen and/or carbon dioxide, e.g. a patient with chronic obstructive pulmonary disease. The device and method may also be used in a healthy individual or in an animal, e.g. for research experiments. The device has detection means for oxygen and carbon dioxide contents in inspired and expired gas and blood. The device is controlled by a computer with functionality for entering oxygenation, carbon dioxide and acid-base values from one or more blood samples from arterial, venous, central venous or mixed venous blood samples, and with the parameter estimation based on equations of gas exchange of both oxygen and carbon dioxide and equations describing the acid-base chemistry of blood potentially including the competitive binding of oxygen and carbon dioxide to hemoglobin.
B.	Patient monitor for determining microcirculation state (US 11330996 B2) teaches placement of a physiological monitoring sensor is typically at a sensor site located at an extremity of the body, the state of microcirculation, such as whether vessels are blocked or open, can have a significant effect on the readings at the sensor site. It is therefore desirable to provide a patient monitor and/or physiological monitoring sensor capable of distinguishing the microcirculation state of blood vessels. In some embodiments, the patient monitor and/or sensor provide a warning and/or compensates a measurement based on the microcirculation state. In some embodiments, a microcirculation determination process implementable by the patient monitor and/or sensor is used to determine the state of microcirculation of the patient.
C.	Method and system for patient monitoring and respiratory assistance control through mechanical ventilation by the use of deterministic protocols (US 6148814 A) teaches managing mechanical ventilation of patients with respiratory disorders is described. The main objective of the system is to generate executable instructions for patient care which take into account a large number of parameters of patient condition and ventilation. Data regarding the state of the patient are stored in a database. Patient data are processed according to a set of protocols which contain rules for patient care decisions arranged in a logical sequence to generate detailed, executable instructions for patient care. Instructions are updated when new data are entered into the database. The data can be acquired in an automated fashion, or the clinician can be instructed to collect and enter new data into the clinical database. Likewise, patient care instructions can be carried out automatically or manually, but it is preferred that instructions are carried out manually as a safety check. The preferred embodiment of the invention includes a computer system, software for processing patient data, and a display device for presenting patient care instructions to the clinician. The system maintains a record of patient data, patient care instructions, whether instructions were followed by the clinical staff, and if not, a reason why.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is (571) 270-1362.  The examiner can normally be reached on M-Th 7:30-5, F 7:30-4, every other Friday Off. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) computer-accessible medium. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR computer-accessible medium, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR computer-accessible medium, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information computer-accessible medium, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000. 

/AMBER A MISIASZEK/Primary Examiner, Art Unit 3624